Citation Nr: 1140094	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-15 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from November 1967 to February 1970, to include duty in Vietnam.  He died in March 1997, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant appeared at a Videoconference hearing in June 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran in this case died in March 1997, and a certificate of death lists respiratory arrest as the immediate cause of death, with congestive heart failure and cancer of the throat as underlying causes of death.  At the time of his death, service connection was established for a herniated nucleus pulposus with left sciatic neuropathy, and a 20 percent evaluation was assigned.  Additionally, nonservice-connected pension benefits had been established for squamous cell carcinoma.  

Essentially, the appellant contends that the Veteran's terminal cancer had origins in active service.  Specifically, the appellant argues that the Veteran's fatal carcinoma was a type of respiratory cancer within the meaning of 38 C.F.R. § 3.309.  As such, the appellant believes that the Veteran's service in the Republic of Vietnam would entitle him to a presumption of service connection for the terminal cancer as based on exposure to herbicides in that country.  

There are very few records documenting his treatment for terminal cancer.  In March 1996, the Veteran visited VA, and a medical assessment reveals a diagnosis of squamous cell carcinoma of the left floor of the mouth.  At the time of this examination, the Veteran's larynx and hypopharynx did not contain indications of abnormality.  A chest X-ray was essentially normal.  The Veteran was to receive follow-up care with the otolaryngology clinic at the VA Medical Center in Houston.  Following this episode of treatment, there are only two medical notes of record.  These very vague notations indicate that the Veteran received chemotherapy for his cancer, and that he had been consulted by the oncology service in June 1996.  A VA oncologist authored a medical prognosis letter for the Veteran in June 1996, which indicated that the Veteran had cancer on the floor of his mouth, and that the terminal disease was expected to last between six and eleven months.  There are no additional records.  

As noted, the death certificate indicates that the Veteran had respiratory arrest and throat cancer as causes of his death.  The Veteran died in March 1997, and was apparently receiving chemotherapy and treatment consultations at the VA Medical Center in Houston for some time after his diagnosis.  There are, however, few treatment reports in the record.  The Veteran died at a private residence; however, given that chemotherapy was advised, there would appear to be records which have yet to be associated with the claims file.  Accordingly, before a final adjudication can be made, all outstanding VA treatment records, particularly those pertaining to cancer treatment in the last year of the Veteran's life, must be obtained.  

The appellant has argued that the underlying cause of death noted on the death certificate as "cancer of the throat" is a broad anatomical characterization which should include the larynx and portions of the trachea.  Implicit in the appellant's submissions, which include internet medical articles, is her argument that the diagnosis of oral cancer in 1996 is not what is referenced as the fatal cancer in the narrative portion of the death certificate.  That is, cancer of the oral cavity is not mentioned on the death certificate, and the appellant contends that fatal "cancer of the throat" noted on the death certificate should, essentially, contain all portions of the neck, to include those portions subject to presumptive service connection based on herbicide exposure in Vietnam.  Further clarification is needed before resolution of the appeal can occur.  

Indeed, upon receipt of any outstanding VA treatment records, the claims file should be dispatched to an oncologist or an otolaryngologist for an opinion.  This physician should provide an opinion regarding whether it is at least as likely as not that the "cancer of the throat" noted as an underlying cause of death on the death certificate would, in the Veteran's case, include cancer of the lung, bronchus, larynx, or trachea.  Should the Veteran not be found to exhibit terminal cancer in these anatomical structures, the examiner should provide an opining regarding whether it is at least as likely as not that any of the fatal conditions were directly caused by any event or incident of active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.   All outstanding VA treatment records, particularly those pertaining to the Veteran's cancer treatment from March 1996 to March 1997, should be associated with the claims file.  

2.  Provide the claims file to a VA oncologist or otolaryngologist for review.  In this regard, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the "cancer of the throat" listed on the death certificate included the Veteran's lungs, bronchus, trachea, and/or larynx.  If these anatomical structures were unaffected, the examiner should provide an opinion as to whether it is at least as likely as not that any of the Veteran's fatal cancer was caused by any incident or event of active service, including exposure to herbicides.  A rationale must accompany any conclusions reached.    

4.  After undertaking any additional indicated development, readjudicate the issue on appeal.  If the benefit is not granted, provide the appellant a supplemental statement of the case and afford her an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


